

117 S1252 IS: Regulations Endanger Democracy Act of 2021
U.S. Senate
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1252IN THE SENATE OF THE UNITED STATESApril 20, 2021Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require each agency to repeal or amend 2 or more rules before issuing or amending a rule.1.Short titleThis Act may be cited as the Regulations Endanger Democracy Act of 2021 or the RED Tape Act of 2021.2.Repeal of rules required before issuing or amending rule(a)DefinitionsIn this section—(1)the term agency has the meaning given the term in section 551 of title 5, United States Code;(2)the term covered rule means a rule of an agency that causes a new financial or administrative burden on businesses in the United States or on the people of the United States, as determined by the head of the agency;(3)the term rule—(A)has the meaning given the term in section 551 of title 5, United States Code; and(B)includes—(i)any rule issued by an agency pursuant to an Executive order or Presidential memorandum; and(ii)any rule issued by an agency due to the issuance of a memorandum, guidance document, bulletin, or press release issued by an agency; and(4)the term Unified Agenda means the Unified Agenda of Federal Regulatory and Deregulatory Actions.(b)Prohibition on issuance of certain rules(1)In generalAn agency may not—(A)issue a covered rule that does not amend or modify an existing rule of the agency, unless—(i)the agency has repealed 2 or more existing covered rules of the agency; and(ii)the cost of the covered rule to be issued is less than or equal to the cost of the covered rules repealed under clause (i), as determined and certified by the head of the agency; or(B)issue a covered rule that amends or modifies an existing rule of the agency, unless—(i)the agency has repealed or amended 2 or more existing covered rules of the agency; and(ii)the cost of the covered rule to be issued is less than or equal to the cost of the covered rules repealed or amended under clause (i), as determined and certified by the head of the agency.(2)ApplicationParagraph (1) shall not apply to the issuance of a covered rule by an agency that—(A)relates to the internal policy or practice of the agency or procurement by the agency; or(B)is being revised to be less burdensome to decrease requirements imposed by the covered rule or the cost of compliance with the covered rule.(c)Considerations for repealing rulesIn determining whether to repeal a covered rule under subparagraph (A)(i) or (B)(i) of subsection (b)(1), the head of the agency that issued the covered rule shall consider—(1)whether the covered rule achieved, or has been ineffective in achieving, the original purpose of the covered rule;(2)any adverse effects that could materialize if the covered rule is repealed, in particular if those adverse effects are the reason the covered rule was originally issued;(3)whether the costs of the covered rule outweigh any benefits of the covered rule to the United States;(4)whether the covered rule has become obsolete due to changes in technology, economic conditions, market practices, or any other factors; and(5)whether the covered rule overlaps with a covered rule to be issued by the agency.(d)Publication of covered rules in Unified Agenda(1)RequirementsEach agency shall, on a semiannual basis, submit jointly and without delay to the Office of Information and Regulatory Affairs for publication in the Unified Agenda a list containing—(A)each covered rule that the agency intends to issue during the 6-month period following the date of submission;(B)each covered rule that the agency intends to repeal or amend in accordance with subsection (b) during the 6-month period following the date of submission; and(C)the cost of each covered rule described in subparagraphs (A) and (B).(2)ProhibitionAn agency may not issue a covered rule unless the agency complies with the requirements under paragraph (1).